DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
This office action is responsive to the claim amendments filed on 10/28/2020. As directed by the amendment: claim 1 has been amended; claims 3, 6, 10-17, and 21-40 are cancelled; and claims 41-49 have been added. Thus, claims 1-2, 4-5,7-9, 18-20, and 41-49 are presently pending in this application.
Response to Arguments
Applicant's arguments filed 10/28/2020 are not found persuasive. Applicant argues on page 8 “if the Muchow device was placed in an “outer ear canal”……therefore would not dissolve the retaining gel, and would therefore not uncoil”. Examiner does not disagree with Applicant’s argument however Examiner is not relying upon the disable retaining gel. Further Muchow et al (EP 0447719 A1) does not require the use of the dissolvable retaining gel be used for and specifically recites an unrolled sheet which can be rolled by the user before insertion (Pg. 6:15-20 “For instance, a device can be provided in the form of an unrolled sheet of support material which can be then rolled by the user and held in its rolled form”, Pg. 3:2-4 and Pg. 3:54-56 “the device is provided retained or retainable in an insertable shape of initial dimensions that allow it to be surgically inserted” (emphasis added).).
Applicant’s argument on Page 10 “if his device was somehow forced to uncoil, the thin material “about .02 mm to about .08 mm thick” (Muchow, P 5, L 9), necessitated 
Applicant argues on page 10-11 “His device is specifically designed to biodegrade, so it would not necessarily even be structurally sound or fully intact at the time of removal……leaving the rest of the device inaccessibly trapped within the outer ear canal”. Examiner does not find this argument persuasive as Muchow teaches (Page 4 lines 30-37 “non-degradable supports can be used and later removed from the middle ear”). Therefor Examiner still considers the device taught by Muchow fully capable of being utilized in the outer ear canal.
Applicant’s further arguments directed to claim amendments are addressed with amended rejections below.
		Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-2, 4-5,7-9, 18-20, and 41-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 41, and 44 recite “without the use of a tool”. There is insufficient description in the specification for these limitations. Dependent claims inherit this deficiency.
Claim Objections
Claims 41 is objected to because of the following informalities: Claim 41 line8 “from outer contour” should read “from the outer contour”. Appropriate correction is required.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-2, 5, 7-8, and 41-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muchow et al (EP 0447719 A1).
In regards to claim 1,
A drug delivery device including, a plug having an insertion surface portion configured to receive contact pressure from an associated user fingertip for direct hand forced insertion of the plug into an outer ear canal, without the use of a tool (Annotated Fig. 3 below insertion surface portion end labeled A. Fig. 3, element 10 is considered fully capable of being manually inserted into the outer ear canal. Further considered to be functional language to which device is considered fully capable of receiving contact pressure and direct hand forced insertion into the outer ear canal. Page 6:15-19 “a device can be provided in the form of an unrolled sheet of support material which can then be rolled by the user and held in its rolled from”  the reference specifies a forceps as an example of a tool that can function to hold the rolled shape however Examiner considered the device fully capable of being held in the rolled form by the user as the user is capable of rolling the device by hand initially and holding the rolled shape does not require any complicated or different tasks that are not required by the rolling process), the plug further having a delivery surface extending from the insertion surface, the delivery surface being infused with an associated drug, the delivery surface configured for direct surface-to-surface contact with inner surfaces of the ear canal (Annotated Fig. 3 below delivery surface extending from the insertion surface-to-surface contact between the delivery surface and inner surfaces of the outer ear canal, and therefore transferring the associated drug into an associated body (Abstract, Page 5 lines 27-30, fig. 3 element 10 is fully capable of transmitting a drug from the plug through the inner surfaces of the ear canal via osmosis. Page 6 lines 1-7 “Examples of active agents that can be incorporated include antibiotics such as antibacterials and antivirals, antifungals, osmotic agents…” emphasis added; 

    PNG
    media_image1.png
    133
    245
    media_image1.png
    Greyscale

In regards to claim 2,
The drug delivery device of claim 1, taught by Muchow as described in claim 1 rejection.
Muchow teaches, further including the plug allowing air to freely pass through it when inserted into the outer ear canal (Page 4, lines 5-11; considered fully capable of allowing air to freely pass through when it is inserted into the outer ear canal).
In regards to claim 5,
The drug deliveries device of claim 2, taught by Muchow as described in claim 2 rejection.
Muchow teaches, further including the plug being constructed from a fibrous material (Page 4, Lines 52-55).
In regards to claim 7,
The drug delivery device of claim 1, taught by Muchow as described in claim 2 rejection.
Muchow teaches, further including the plug being constructed from a generally flat sheet which is rolled into a tube (Fig. 3, element 10).
In regards to claim 8,
The drug delivery device of claim 1, taught by Muchow as described in claim 2 rejection.
Muchow teaches, further including the plug being constructed of a resilient material (Page. 7, lines 10-13, “was flexible enough to be rolled onto itself without undue force or cracking, yet was strong and stiff enough to tend towards and retain its initial flat shape” therefor interpreted to be a resilient material).
In regards to claim 41,
A device for delivery of a drug into a body, including, a plug with an outer contour configured to conform with interior surfaces of an outer ear canal, the plug configured to be manually pushed, without the use of a tool, into the outer ear canal (Annotated Fig. 3 below insertion surface portion end labeled A. Fig. 3, element 10 is considered fully capable of being manually inserted into the outer ear canal. Further considered to be functional language to which device is considered fully capable of receiving contact pressure and direct hand forced insertion into the outer ear canal. Page 6:15-19 “a device can be provided in the form of an unrolled sheet of support material which can then be rolled by the user and held in its rolled from”  the reference specifies a forceps as an example of a tool that can function to hold the rolled shape however Examiner considered the device fully capable of being held in the rolled form by the user as the user is capable of rolling the device by hand initially and holding the rolled shape does not require any complicated or different tasks that are not required by the rolling process), and directly thereafter, have surface-to-surface contact with the inner osmotic agents…” emphasis added; considered fully capable of performing the same function when inserted in the outer ear canal).

    PNG
    media_image1.png
    133
    245
    media_image1.png
    Greyscale

In regards to claim 42,
The device of claim 41 wherein the outer contour is resilient (Page. 7, lines 10-13, “was flexible enough to be rolled onto itself without undue force or cracking, yet was strong and stiff enough to tend towards and retain its initial flat shape” therefor interpreted to be of a resilient material).
In regards to claim 43,
The device of claim 41 wherein the plug is traversed by a sound transmissive passage (Page 4, lines 5-11; see annotated Fig. 3 below. Considered fully capable of allowing air to freely pass through the passage and thus considered to be a sound transmission passage when it is inserted into the outer ear canal.).

    PNG
    media_image2.png
    170
    387
    media_image2.png
    Greyscale

In regards to claim 44,
A drug delivery device including: a plug, including a rod-like exterior which is contoured to be manually, without the use of a tool, pushed into, and directly thereafter (Annotated Fig. 3 below, rod-like exterior when ready for insertion, is considered fully capable of being manually inserted into the outer ear canal. Page 6:15-19 “a device can be provided in the form of an unrolled sheet of support material which can then be rolled by the user and held in its rolled from”), to have surface-to-surface contact with, an interior surface of an outer ear canal, resulting in the plug remaining fixedly held within the canal, an exterior surface of the plug being permeated with an associated drug, wherein drug delivery into a body is effected through osmotic transfer of the drug across the surface-to-surface contact.

    PNG
    media_image3.png
    156
    297
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 9Muchow et al (EP 0447719 A1) in view of Michaels (US 4,180,073).
In regards to claim 4,
The drug delivery device of claim 1, taught by Muchow as described in claim 2 rejection above.
Muchow does not explicitly teach, further including the plug being constructed from open cell foam.
Michaels teaches, further including the plug being constructed from open cell foam (Col 4:16-29, “poly(urethane) foam,”).
Muchow is analogous art in the same field of endeavor, ear drug delivery devices.
Michaels is analogous art addressing the same problem of delivering drugs to the ear canal.
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the ear canal drug delivery device taught by Muchow to include the foam taught by Michaels.
This would have been motivated by foams porous nature allowing it to hold and release drug, expand after insertion into the ear canal and minimal risk of the foam damaging the tissue in or near the desired deployment location.
In regards to claim 9,
The drug delivery device of claim 1, taught by Muchow as described in Muchow based rejection of claim 1.
Muchow does not explicitly teach, further including the plug having an end portion which is tapered inward toward its terminus, and the end portion being configured to be inserted into the outer 
Michaels teaches, further including the plug having an end portion which is tapered inward toward its terminus (Fig. 2, the rounded tube portion near element 17 labeled A in annotated image below), and the end portion being configured to be inserted into the outer ear canal (Interpreted to be functional language, to which the taper taught by Michaels is considered to be fully capable, Col 3:54-62).

    PNG
    media_image4.png
    127
    100
    media_image4.png
    Greyscale
Michaels (US 4,180,073, Fig 2).
Muchow is analogous art in the same field of endeavor, ear drug delivery devices.
Michaels is analogous art addressing the same problem of delivering drugs to the ear canal.
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the ear canal drug delivery device taught by Muchow to include the tapered end portion taught by Michaels.
This would have been motivated by reducing the chances of damaging the tissue of the inner ear canal during insertion. By having rounded tapered edges the device is less likely to catch and damage the inner ear tissue as it is inserted into the ear canal.
Claim 18-20Muchow et al (EP 0447719 A1) in view of Barak (US 2012/0100191 A1). 
In regards to claim 18,
The drug delivery device of claim 1, taught by Muchow as described above in claim 1 rejection.
Muchow does not explicitly teach, wherein the plug includes a reservoir holding a substance, and the reservoir configured to transmit the substance from the reservoir into air passing through the plug.
Barak teaches, wherein the plug includes a reservoir holding a substance (Fig. 6, element 635), and the reservoir configured to transmit the substance from the reservoir into air passing through the plug (Interpreted to functional language, to which the device taught by Barak is considered to be fully capable of).
Muchow is analogous art in the same field of endeavor, ear drug delivery devices.
Barak is analogous art in the same field of endeavor, ear drug delivery devices.
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the drug ear plug taught by Muchow to include the reservoir taught by Barak.
This would have been motivated by Barak (Para. 66 “a release time of 0.25-12 hours”). Muchow teaches a device for releasing drug into the ear over a time frame of weeks to months. It would have been beneficial to have the second reservoir taught by Barak with a second drug to get a higher immediate dose to cure the infection and the long term dosage of Muchow to prevent the infection from returning.
In regards to claim 19,
The drug delivery device of claim 18, taught by Muchow as described in claim 18 rejection.
Muchow teaches, and the first drug effects first specific biological functions, (Page 6, lines 5-7, “ampicillin”, interpreted to be intended use due to recitation of effects. Ampicillin is fully capable of effecting specific biological functions.).
Muchow does not explicitly teach, wherein the substance held by the reservoir is a second drug which affects second specific biological functions, and at least some of the second specific biological functions affected by the second drug are the same as the first specific biological functions affected by the first drug.
Barak teaches, wherein the substance held by the reservoir is a second drug (Fig. 6, element 635; Para. 81) which affects second specific biological functions (interpreted to be intended use due to recitation of affects. Ampicillin is fully capable of affecting specific biological functions).
Muchow teaches a first drug, (Page 6, lines 5-7, “ampicillin), Barak teaches a second drug (Para. 81, “ampicillin”), and at least some of the second specific biological functions affected by the second drug are the same as the first specific biological functions affected by the first drug (interpreted to be intended use, to which a first dose of ampicillin and second dose of ampicillin are fully capable of affecting at least some of the same specific biological functions).
Muchow is analogous art in the same field of endeavor, ear drug delivery devices.
Barak is analogous art in the same field of endeavor, ear drug delivery devices.
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the drug ear plug taught by Muchow to include the reservoir and second drug taught by Barak.
This would have been motivated by Barak (Para. 66 “a release time of 0.25-12 hours”). Muchow teaches a device for releasing drug into the ear over a time frame of weeks to months. It would have been beneficial to have the second reservoir taught by Barak with a second drug to get a higher concentration immediate dose of antibiotic to treat the initial infection and the long term dosage, lower concentration, of Muchow to prevent the infection from returning.
In regards to claim 20,
The drug delivery device of claim 18, taught by Muchow as described in claim 18 rejection.
Muchow teaches, and the first drug affects first specific biological functions, (Page 6, lines 5-7, “ampicillin”, interpreted to be intended use due to recitation of effects. Ampicillin is fully capable of effecting specific biological functions.).
Muchow does not explicitly teach, wherein the substance held by the reservoir is a second drug which affects second specific biological functions, and at least some of the second specific biological functions affected by the second 
Barak teaches, wherein the substance held by the reservoir is a second drug (Fig. 6, element 635; Para. 91 “corticosteroids”) which affects second specific biological functions (interpreted to be intended use due to recitation of affects. Corticosteroids are fully capable of affecting specific biological functions).
Muchow teaches a first drug, (Page 6, lines 5-7, “ampicillin), Barak teaches a second drug (Para. 91 “corticosteroids”) and at least some of the second specific biological functions affected by the second drug are different than the first specific biological functions affected by the first drug (interpreted to be intended use, to which a first dose of ampicillin and second dose of corticosteroids are fully capable of affecting at least some different specific biological functions).
Muchow is analogous art in the same field of endeavor, ear drug delivery devices.
Barak is analogous art in the same field of endeavor, ear drug delivery devices.
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the drug ear plug taught by Muchow to include the reservoir and second drug taught by Barak.
This would have been motivated by Barak (Para. 66 “a release time of 0.25-12 hours”). Muchow teaches a device for releasing drug into the ear over a time frame of weeks to months. It would have been beneficial to have the second reservoir taught by .
Claim(s) 45 and 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowney et al. (US 2014/0309597 A1).
In regards to claim 45,
A drug delivery device including: a plug (Fig. 8 element 10’ and components thereof) having an expanded end (Fig. 8 element 14 end), and an opposing insertion end (Fig. 8 elements 26, 32, and 34-37), and the plug being contoured for entry, insertion end first, into an outer ear canal, and during such entry, the expanded end contacting an ear surface exterior to the outer ear canal, and thereby limiting the excursion of the insertion end into the outer ear canal (Para. 23 “The same reference numbers are used in the drawings for similar or identical components and features shown in various alternative embodiments.”, Fig. 8 element 12, Fig. 1 element 12 alternative embodiment demonstrating fitment positioning of devices as claimed. It would have been obvious to one of ordinary skill in the art to utilize the fitment positioning taught by the alternative embodiment with the device taught by Figs. 6-8), the plug having a peripheral surface permeated with an associated drug, and the plug configured for surface-to-surface contact with an interior outer ear canal surface, and effecting associated drug transfer through osmosis through the surface-to-surface contact (Fig. 8 element 26, Para. 36 “Medicine 26 surrounds projection 32 such that projection 32 serves to retain medicine 26 on applicator 10' before and during 
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filling, to use the same fitment position taught in Fig. 1 for all embodiments taught.
This would have been motivated by Lowney (Para. 23 “The same reference numbers are used in the drawings for similar or identical components and features shown in various alternative embodiments.”).
In regards to claim 47,
A drug delivery device including: a plug having an outer peripheral form configured to prevent it from being pushed into an outer ear canal past a depth where it has at least a grippable portion of the plug extending exterior to the outer ear canal (Fig. 8 element 10’ and components thereof. Para. 23 “The same reference numbers are used in the drawings for similar or identical components and features shown in various alternative embodiments.”, Fig. 8 element 12, Fig. 1 element 12 alternative embodiment demonstrating fitment positioning of devices as claimed. It would have been obvious to one of ordinary skill in the art to utilize the fitment positioning taught by the alternative embodiment with the device taught by Figs. 6-8), the plug including an associated drug configured to 
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filling, to use the same fitment position taught in Fig. 1 for all embodiments taught.
This would have been motivated by Lowney (Para. 23 “The same reference numbers are used in the drawings for similar or identical components and features shown in various alternative embodiments.”).
In regards to claim 48,
The device of claim 47, taught by Lowney as described in claim 47 rejection.
Lowney teaches, wherein an exterior of the plug is resilient (Para. 33 “In certain embodiments, applicator 10' may be formed of an elastomer, or any other suitable rubber-like material, such as silicone” silicone is considered to be resilient).
Claim(s) 46 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowney et al. (US 2014/0309597 A1) in view of Boone (CA 3001064).
In regards to claim 46,
The device of claim 45, taught by Lowney as described in claim 45 rejection.
Lowney does not appear to explicitly describe the sound passage as claimed. Boone teaches, wherein the plug includes a sound transmissive passage from the expanded end to the insertion end (Fig. 45 elements 4550, considered a sound transmissive passage as it allows the passage of air and sound. Page 24 line 7-18 “grooves 4550 regulate air pressure in the ear canal in a similar manner to the grooves 4450 in the embodiment of Fig. 44. Because the groove 4550 is curved helically around the surface of the second bulb 4504, the cross-sectional area available for passage of air into and out of the ear canal is slightly increased compared to the straight groove 4450”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the plug taught by Lowney to include the air/sound transmissive passage taught by Boone.
This would have been motivated by Boone (Page 24 line 7-18 “grooves 4550 regulate air pressure in the ear canal in a similar manner to the grooves 4450” Page 23 lines 24-28 “This happens, for example, when air is not allowed to enter or exit the ear canal……This can cause discomfort to the patient, and even potential damage to the ear drum”, Page 24 lines 1-6 “Thus grooves 4450 regulate the air pressure……more effective delivery of liquid medication”.).
In regards to claim 49,
The device of claim 47, taught by Lowney as described in claim 47 rejection.
Lowney does not appear to explicitly describe the sound passage as claimed. Boone teaches, wherein the plug is traversed by a sound transmissive passage (Fig. 45 elements 4550, considered a sound transmissive passage as it allows the passage of air and sound. Page 24 line 7-18 “grooves 4550 regulate air pressure in the ear canal in a similar manner to the grooves 4450 in the embodiment of Fig. 44. Because the groove 4550 is curved helically around the surface of the second bulb 4504, the cross-sectional area available for passage of air into and out of the ear canal is slightly increased compared to the straight groove 4450”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the plug taught by Lowney to include the air/sound transmissive passage taught by Boone.
This would have been motivated by Boone (Page 24 line 7-18 “grooves 4550 regulate air pressure in the ear canal in a similar manner to the grooves 4450” Page 23 lines 24-28 “This happens, for example, when air is not allowed to enter or exit the ear canal……This can cause discomfort to the patient, and even potential damage to the ear drum”, Page 24 lines 1-6 “Thus grooves 4450 regulate the air pressure……more effective delivery of liquid medication”.).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark A Igel whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M.A.I./Examiner, Art Unit 3783           
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783